Citation Nr: 1807278	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-30 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for aortic valve regurgitation and replacement (claimed as heart disease).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel





INTRODUCTION

The Veteran served on active duty from September 1964 to August 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2014 rating decision in which the RO denied service connection for aortic valve regurgitation and replacement (claimed as heart disease).  In March 2014, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in August 2014.

Pursuant to the Veteran's request, he was scheduled for a Board video-conference hearing before the undersigned Veterans Law Judge on a date in January 2018.  However, given the document filed on the date of the hearing (discussed below), the hearing was deemed cancelled. 

As for the matter of representation, the Veteran was formerly represented by attorney Timothy M. White.  In May 2016, the Veteran appointed Disabled American Veterans as his accredited representative via a properly completed VA Form 21-22, Appointment of Veterans Service .  The Board recognizes the change in representation 

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.


FINDING OF FACT

In January 2018, prior to the issuance of an appellate decision, the Veteran withdrew from appeal the issue of entitlement to service connection for aortic valve regurgitation and replacement (claimed as heart disease).



CONCLUSION OF LAW

The criteria for withdrawal of the appeal are met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.  

In the present case, in January 2018, prior to the issuance of an appellate decision, the Veteran's representative submitted a statement from the Veteran in which he indicated that he wished to withdraw his appeal.  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to the claim for service connection for aortic valve regurgitation and replacement (claimed as heart disease).  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


